

116 SRES 326 ATS: Recognizing the 25th anniversary of AmeriCorps. 
U.S. Senate
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 326IN THE SENATE OF THE UNITED STATESSeptember 24, 2019Mr. Coons (for himself, Mr. Cassidy, Mr. Jones, Mr. Markey, Ms. Klobuchar, Mr. Whitehouse, Mr. Carper, Mr. Boozman, Mr. Casey, Mr. Cardin, Mr. Wicker, Ms. Collins, Mr. Brown, Mrs. Shaheen, Mr. Van Hollen, Ms. Duckworth, Mr. Reed, Mr. King, Mr. Manchin, Mr. Booker, Ms. Baldwin, Mr. Heinrich, Mr. Sanders, Mr. Tester, Mr. Kaine, Ms. Hassan, Mr. Peters, Mr. Bennet, Mr. Blumenthal, Ms. Harris, Ms. Hirono, and Ms. Smith) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the 25th anniversary of AmeriCorps. 
	
 Whereas the spirit of service has defined the United States and strengthened the bonds of community for nearly 250 years;
 Whereas September 12, 2019, will mark the 25th anniversary of the first class of AmeriCorps members, who pledged to get things done;
 Whereas, since 1994, more than 1,100,000 individuals of all ages and backgrounds have joined AmeriCorps, serving more than 1,500,000,000 hours and improving the lives of countless people in the United States;
 Whereas AmeriCorps members address the most pressing challenges facing the United States by educating students for jobs of the 21st century, expanding economic opportunity, addressing the needs of military families and a generation of veterans returning from war, helping communities rebuild after natural disasters, supporting communities combatting the opioid epidemic, and preserving the parks and public lands of the United States;
 Whereas approximately 75,000 AmeriCorps members serve each year in more than 21,000 locations nationwide and, along with more than 200,000 Senior Corps volunteers serving in more than 23,000 locations, bolster the civic, neighborhood, and faith-based organizations that are so vital to the well-being of the United States;
 Whereas AmeriCorps expands opportunities for AmeriCorps members by providing experience, career skills, and support for higher education, and, since 1994, AmeriCorps members have earned more than $3,700,000,000 in Segal AmeriCorps Education Awards to repay qualified student loans or pay for other higher education expenses;
 Whereas AmeriCorps is a model public-private partnership that generates hundreds of millions of dollars of nongovernmental resources each year to strengthen community impact and increase return on taxpayer dollars;
 Whereas AmeriCorps, working hand-in-hand with its network of Governor-appointed State service commissions, has developed an efficient and effective structure for engaging individuals in results-driven service that is poised for further growth and success in the future;
 Whereas AmeriCorps was built upon decades-old legacies of citizen service established by the Peace Corps, the Civilian Conservation Corps, the Volunteers in Service to America (VISTA) program, the Senior Companion Program, the Foster Grandparent Program, and the Retired and Senior Volunteer Program (RSVP);
 Whereas national service programs create understanding that unites citizens and bridges gaps across races, generations, social classes, and geographic boundaries;
 Whereas national service brings tangible benefits to the communities being served as well as to individuals providing the service, including improved health, expanded economic opportunity, and increased civic participation;
 Whereas AmeriCorps members and Senior Corps volunteers demonstrate commitment, dedication, and patriotism by making an intensive commitment to service and, after their terms of service, remain engaged in our communities as volunteers, public servants, and civic leaders at disproportionately high rates; and
 Whereas the Corporation for National and Community Service has led efforts to improve lives, strengthen communities, and foster civic engagement through service and volunteering in the United States for the last quarter century: Now, therefore, be it
	
 That the Senate— (1)acknowledges the significant impact and value of AmeriCorps members, alumni, and community partners over the past 25 years;
 (2)recognizes the legacy of service of Senior Corps volunteers and all of the national service members in the United States; and
 (3)encourages citizens of all ages to find ways to give back to their communities and the United States through AmeriCorps and Senior Corps programs.